2022 IL App (5th) 200393-U
             NOTICE
                                                                                       NOTICE
 Decision filed 01/12/22. The
                                                                            This order was filed under
 text of this decision may be               NO. 5-20-0393
                                                                            Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                            not precedent except in the
 the filing of a Petition for                  IN THE                       limited circumstances allowed
 Rehearing or the disposition of
                                                                            under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THERESA M. JOHNSON,                       )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellant,                )     St. Clair County.
                                          )
v.                                        )     No. 20-SC-766
                                          )
RONALD L. ELLEDGE JR.,                    )     Honorable
                                          )     Jeffrey K. Watson,
      Defendant-Appellee.                 )     Judge, presiding.
______________________________________________________________________________

         JUSTICE BARBERIS delivered the judgment of the court.
         Presiding Justice Boie and Justice Moore concurred in the judgment.

                                            ORDER

¶1       Held: We affirm the circuit court’s judgment in favor of defendant where plaintiff
               failed to provide a sufficient record to review plaintiff’s claim of error.

¶2       Plaintiff, Theresa M. Johnson, appeals the October 28, 2020, judgment entered by the St.

Clair County circuit court in favor of defendant, Ronald L. Elledge Jr., following a bench trial on

plaintiff’s small claims complaint. For the following reasons, we affirm.

¶3                                        I. Background

¶4       On March 20, 2020, plaintiff filed, pro se, a small claims complaint against defendant in

the circuit court of St. Clair County, alleging that defendant owed her $4081.71 plus interest for

money he borrowed but never repaid. On August 11, 2020, defendant filed, pro se, an answer,




                                                  1
denying plaintiff’s allegations and requesting a trial. The matter was set for trial on October 27,

2020.

¶5      On October 28, 2020, the circuit court entered a written order granting judgment in favor

of defendant and against plaintiff. The court’s written order indicates that both parties appeared,

pro se, for trial on October 27, 2020, and that “[a]fter testimony, evidence and review of all

exhibits,” the court found in favor of defendant. The record on appeal contains the trial exhibits,

including 15 plaintiff’s exhibits and 2 defendant exhibits, but does not contain a transcript or

bystander’s report of the trial proceedings held on October 27, 2020.

¶6      On December 2, 2020, plaintiff filed a notice of appeal from the circuit court’s October

28, 2020, judgment.1 On January 22, 2021, the record on appeal, consisting of one volume of

common law record (28 pages) and one volume of trial exhibits (75 pages), was filed and this

court set a briefing schedule. Plaintiff filed an appellant’s brief, but no appellee’s brief was filed

and, thus, the appeal was submitted to this court for decision on the appellant’s brief only.

¶7                                          II. Analysis

¶8      On appeal, plaintiff argues that “[t]he facts of the case and the evidence introduced in the

trial court do not support a sound and substantial basis for the judge’s decision.” As noted,

defendant has not filed a responsive appellee’s brief. We nevertheless may address the merits of

this appeal if we determine that plaintiff’s claims of error may be easily decided without the

benefit of an opposing brief. See First Capitol Mortgage Corp. v. Talandis Construction Corp.,

63 Ill. 2d 128, 133 (1976) (“if the record is simple and the claimed errors are such that the court



        1
          On December 4, 2020, this court entered an order granting plaintiff 14 days to show cause why
the notice of appeal should not be stricken as untimely, and the appeal dismissed for lack of jurisdiction.
On December 7, 2020, plaintiff filed a response to this court’s show cause order. This court construed
plaintiff’s response as a motion for leave to file a late notice of appeal and granted the motion on
December 10, 2020.
                                                    2
can easily decide them without the aid of an appellee’s brief, the court of review should decide

the merits of the appeal”).

¶9     “Generally speaking, the standard of review we apply when a party challenges a trial

court’s bench-trial ruling is whether the trial court’s judgment is contrary to the manifest weight

of the evidence.” Jackson v. Bowers, 314 Ill. App. 3d 813, 818 (2000). “A judgment is against

the manifest weight of the evidence where the opposite conclusion is clearly evident or where the

finding is unreasonable, arbitrary, or not based on the evidence presented.” (Internal quotation

marks omitted.) Bangaly v. Baggiani, 2014 IL App (1st) 123760, ¶ 142.

¶ 10   An appellant has the burden of presenting a sufficiently complete record of the trial court

proceedings to support claims of error and, in the absence of such a record, this court will

presume that the trial court’s order conformed with the law and had a sufficient factual basis.

Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). Any doubts arising from an incomplete record

will be resolved against the appellant. Foutch, 99 Ill. 2d at 392.

¶ 11   In the present case, our review of the circuit court’s October 28, 2020, judgment is

hindered by an insufficient record. The court’s written order indicates that the court found in

favor of defendant after considering the testimony, evidence, and exhibits presented at the

October 27, 2020, trial. While the trial exhibits have been included in the record on appeal, the

record does not contain a transcript of the October 27, 2020, trial proceedings and plaintiff did

not file a bystander’s report or an agreed statement of facts as permitted by Illinois Supreme

Court Rule 323 (eff. July 1, 2017). See Ill. S. Ct. R. 323 (in lieu of a trial court transcript, an

appellant may file a bystander’s report (Rule 323(c)) or an agreed statement of facts (Rule

323(d)). Consequently, this court cannot ascertain the substance of the witnesses’ trial testimony,




                                                  3
the parties’ respective arguments at trial, the weight afforded to the evidence and exhibits at trial,

or the rationale that provided the basis for the court’s judgment in favor of defendant.

¶ 12   Therefore, after examining the record, this court cannot discern where the manifest

weight of the evidence lies. We also find it noteworthy that, due to the insufficient record, the

factual statement submitted by plaintiff cannot conform to the requirement of Illinois Supreme

Court Rule 341(h)(6) (eff. Oct. 1, 2020), which requires appropriate reference to the pages of the

record. Under these circumstances, this court must presume that the trial court acted in

conformity with the law and ruled properly after considering the evidence before it. Corral v.

Mervis Industries, Inc., 217 Ill. 2d 144, 156-57 (2005); Foutch, 99 Ill. 2d at 391-92.

¶ 13                                    III. Conclusion

¶ 14   For these reasons, we affirm the judgment of the circuit court of St. Clair County.



¶ 15   Affirmed.




                                                  4